         Case 1:20-cv-04198-LMM Document 1 Filed 10/09/20 Page 1 of 30




                        UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF GEORGIA


Georgia Voter Alliance, John Wood,                             Case ___________________

                       Plaintiffs,
 vs.                                                    Complaint for Declaratory
                                                          and Injunctive Relief
 Fulton County,

                       Defendant.


       The Plaintiffs make the following allegations for their complaint.

                                        Introduction

       The Georgia Voter Alliance and John Wood bring this lawsuit against Fulton County,

Georgia because federal law preempts private federal election grants to counties and cities.

The Center for Tech and Civic Life (CTCL) has essentially created a constitutionally

impermissible public-private partnership with one of Georgia’s largest urban counties to run

its federal elections on November 3, 2020. In total, CTCL has awarded $6,000,000 in private

federal election grants to Fulton County.

       The plaintiffs are injured by CTCL’s private federal election grants because they are

targeted to counties and cities with progressive voter patterns. The plaintiffs do not want

progressive candidates to win in the November 3 elections. The government favoring a

demographic group in elections is just as injurious to voters as the government disfavoring a

demographic group. See Young v. Red Clay Consol. Sch. Dist., 122 A.3d 784, 858 (Del Ch. 2015).
           Case 1:20-cv-04198-LMM Document 1 Filed 10/09/20 Page 2 of 30




         To be sure, CTCL is free to directly spend its $250 million private federal election

grant fund to get out the vote in Georgia; but, federal election law leaves discretion to the

“states,” not the counties and cities, on how to implement federal elections:

         The specific choices on the methods of complying with the requirements of this
         subchapter shall be left to the discretion of the State.1

In fact, federal election law defines the word “state” to include only the 50 states and

territories.

         In this chapter, the term “State” includes the District of Columbia, the
         Commonwealth of Puerto Rico, Guam, American Samoa, and the
         United States Virgin Islands.2

So, under federal election law, Georgia’s counties and cities are not a state. Not being a state,

Georgia’s counties and cities are preempted from entering into a public-private partnership

with CTCL for federal election administration by receiving CTCL’s private federal election

grant.

         The following federal laws preempt Georgia’s counties and cities from accepting and

using CTCL’s private federal election grants: U.S. Constitution’s Elections Clause and

Supremacy Clause, National Voters Registration Act (NVRA), 52 U.S.C. §§ 20501-20511,

Help America Vote Act (HAVA), 52 USC §§ 20901-21145. The state itself relies on the

Secretary of State, as it did in 2020, to apportion millions of dollars of federal grants for

federal elections to the counties. The CTCL grants did not follow the same process.

         Because of the preemptive effects of these federal laws, Fulton County acted ultra

vires, without legal authority, to form a public-private partnership with CTCL for federal


1
    52 U.S.C § 21085, Pub. L. 107–252, title III, § 305 (Oct. 29, 2002), 116 Stat. 1714.
2   52 USC § 21141.

                                                 2
              Case 1:20-cv-04198-LMM Document 1 Filed 10/09/20 Page 3 of 30




election administration by accepting and using CTCL’s private federal election grant. The

Plaintiffs are entitled to prospective declaratory and injunctive relief enjoining Fulton County

from accepting and using CTCL’s private federal election grants.

                                      Jurisdiction and Venue

         1.       Plaintiffs invoke this Court’s jurisdiction under 28 U.S.C. § 1331, authorizing

federal-question jurisdiction, for voters’ Supremacy Clause claims involving federal election

law preemption. The League of Women Voters v. Blackwell, 340 F.Supp.2d 823 (N.D. Ohio

2004).

         2.       Plaintiffs invoke this Court’s jurisdiction under the private cause of action

provided under HAVA, 52 U.S.C. § 21112, because the state has failed to provide the

federally-required “appropriate remedy” of a timely, pre-election injunction for any person

complaining against a Georgia local government forming a public-private partnership for

federal election administration by accepting and using private federal election grants.

         3.       Venue is proper in this Court under 28 U.S.C. § 1391 because at least one of

the defendants, Fulton County, is located within the Northern District of Georgia, with

offices within the Northern District of Georgia, and because many of the events or

omissions regarding CTCL’s federal election grants to the defendants giving rise to the

claims presented occurred within the Northern District of Georgia.

                                               Parties

         4.       Georgia Voter Alliance is an unincorporated association. The Georgia Voter

Alliance is an association with members who seek to ensure, as part of their association

objectives, public confidence in the integrity of Georgia’s elections, in election results and



                                                  3
            Case 1:20-cv-04198-LMM Document 1 Filed 10/09/20 Page 4 of 30




election systems, processes, procedures, and enforcement, and that public officials act in

accordance with the law in exercising their obligations to the people of the State of Georgia.

The Georgia Voter Alliance also works to protect the rights of its members whenever laws,

statutes, rules, regulations, or government actions threaten or impede implied or expressed

rights or privileges afforded to them under their constitutions or laws.

       5.       Plaintiff John Wood is an eligible Georgia voter. John Wood has an interest

because John Wood opposes the election of progressive candidates in local, state and federal

elections.

       6.       Defendant Fulton County is a Georgia county. Fulton County is not

recognized as a “state” in federal law.

                                           Standing

       7.       The Supremacy Clause confers a private cause of action and legal standing on

voters in federal elections to sue state and local governments based on election policies and

customs which violate federal election law. The League of Women Voters v. Blackwell, 340

F.Supp.2d 823 (N.D. Ohio 2004).

       8.       HAVA, 52 U.S.C. § 21112, confers a private cause of action and legal

standing on plaintiffs because they fit in the statutory category of “any person who believes

that there is a violation of any provision of subchapter III (including a violation which has

occurred, is occurring, or is about to occur).”

       9.       As to plaintiffs’ prospective remedies sought in this Court, HAVA, 52 U.S.C.

§ 21112, titled “Establishment of State-based administrative complaint procedures to remedy

grievances” guarantees an “appropriate remedy” to “any person who believes that there is a



                                                  4
         Case 1:20-cv-04198-LMM Document 1 Filed 10/09/20 Page 5 of 30




violation of any provision of subchapter III (including a violation which has occurred, is

occurring, or is about to occur)” of HAVA.

       10.    Under section (a) of 52 U.S.C. § 21112, Georgia, having received federal

HAVA payments, is “required to establish and maintain State-based administrative

complaint procedures which meet the requirements of paragraph (2).” Paragraph (2), among

other things, requires that Georgia provide that:

       (F) If, under the procedures, the State determines that there is a violation of any
       provision of subchapter III, the State shall provide the appropriate remedy.

(Emphasis added.)

       11.    However, in this case, O.C.G.A. § 21-2-50.2 and Ga. Comp. R. & Regs.

R.590-8-2-.01 failed to provide the federally required “appropriate remedy” to “any person

who believes that there is… [a HAVA] violation which has occurred, is occurring, or is

about to occur” because there is effectively no pre-election injunctive relief allowed under

O.C.G.A. § 21-2-50.2 and Ga. Comp. R. & Regs. R.590-8-2-.01.

       12.    O.C.G.A. § 21-2-50.2 and Ga. Comp. R. & Regs. R.590-8-2-.01 fail to provide

the immediate injunctive relief required to stop the defendants from accepting and using

CTCL’s private federal election grants before the November 3, 2020 election.

       13.    O.C.G.A. § 21-2-50.2 and Ga. Comp. R. & Regs. R.590-8-2-.01 authorize no

one, not even the Georgia Attorney General, to pursue injunctive relief for HAVA violations

against Georgia’s local governments.

       14.     O.C.G.A. § 21-2-50.2 and Ga. Comp. R. & Regs. R.590-8-2-.01 are legally

insufficient to satisfy the federal “appropriate remedy” requirement for “any person” filing a

HAVA complaint in Georgia to obtain pre-election injunctive relief.


                                               5
         Case 1:20-cv-04198-LMM Document 1 Filed 10/09/20 Page 6 of 30




       15.     Because O.C.G.A. § 21-2-50.2 and Ga. Comp. R. & Regs. R.590-8-2-.01 do

not provide the federally required “appropriate remedy” under 52 U.S. Code § 21112,

plaintiffs have a private cause of action and legal standing under 52 U.S.C. § 21112 to pursue

pre-election prospective declaratory and injunctive relief in federal court.

       16.     An actual controversy exists between the parties, Georgia Voter Alliance and

the individual plaintiff who have suffered an injury-in-fact that is directly traceable to the

defendants. 28 U.S.C. § 2201.

       17.     The plaintiffs are injured by CTCL’s private federal elections grants to Fulton

County, totaling $6,000,000, in violation of federal law, which ensure legally authorized,

uniform and fair federal elections.

       18.     CTCL’s private federal election grants to the Georgia county and cities

tortiously interfere with plaintiffs’ legal rights in Fulton County under federal law to legally

authorized, uniform and fair federal elections. See The League of Women Voters v. Blackwell, 340

F.Supp.2d 823 (N.D. Ohio 2004).

       19.     A government’s election policy favoring demographic groups is an equivalent

injury to disfavoring demographic groups. “Parity of reasoning suggests that a government

can violate the Elections Clause if it skews the outcome of an election by encouraging and

facilitating voting by favored demographic groups.” Young v. Red Clay Consol. Sch. Dist., 122

A.3d 784, 858 (Del Ch. 2015).

       20.     The plaintiffs do not want progressive candidates to win in the November 3

elections; the plaintiffs are injured by CTCL’s private federal election grants because they are




                                                6
         Case 1:20-cv-04198-LMM Document 1 Filed 10/09/20 Page 7 of 30




targeted to counties and cities with progressive voter patterns—resulting in more progressive

votes and a greater chance that progressive candidates will win. See, id.

       21.     Standing also exists on the premise that Defendants’ conduct is

unconstitutionally influencing electoral outcomes—particularly in close elections—causing

an ultra vires problem. The ultra vires problem is, “Are the state’s Congressional election

winners elected or not when the Elections Clause is violated?” See, e.g., Bush v. Gore, 531 U.S.

98 (2000) (Supreme Court determines Florida election contest in close Presidential

election). When the Defendants violate the Elections Clause, they deprive Plaintiffs of

representation in Congress, as opposed to other states who will still be represented in

Congress. So, in this case, the Defendants’ invasion of federal elections by using the CTCL

grants, causing the ultra vires problem, is concrete and particularized injury to Plaintiffs,

fairly traceable to the Defendants’ conduct, is likely, not speculative, and can be redressed by

a favorable decision. See Lujan v. Defenders of Wildlife, 504 U.S. 555, 560–61 (1992) (listing

elements for standing).

       22.     The injury to the plaintiffs is real and concrete.

       23.     This Court’s favorable decision will redress the plaintiffs’ injuries

and allow them to enjoy their rights to legally authorized, uniform and fair

federal elections guaranteed under federal law.

                                      Statement of Facts

       24.     Fulton County is a local government in Georgia.

       25.     Fulton County is not a state under federal law.




                                                 7
         Case 1:20-cv-04198-LMM Document 1 Filed 10/09/20 Page 8 of 30




       26.     The CTCL is a non-profit organization providing federal election grants to

local governments.

       27.     The CTCL was founded in 2012 by Tiana Epps-Johnson, Donny Bridges, and

Whitney May.

       28.     The CTCL headquarters is in Chicago, Illinois.

       29.     The CTCL states that they are “a team of civic technologists, trainers,

researchers, election administration and data experts working to foster a more informed and

engaged democracy and helping to modernize elections.”

       30.     CTCL’s mission on its website includes training public election officials in

communication and technology and to inform and mobilize voters.

       31.     CTCL’s founders – Epps-Johnson, Bridges, and May – all previously worked

at the New Organizing Institute (NOI), a center dedicated to training progressive groups and

Democratic campaigns in digital campaigning strategies.

       32.     NOI’s executive director, Ethan Roeder, led the data departments for the

Obama presidential campaigns of 2008 and 2012.

       33.     Funders of CTCL include progressive groups such as the Skoll Foundation,

the Democracy Fund, the John S. and James L. Knight Foundation, and the Rockefeller

Brothers Foundation.

       34.     CTCL is also associated with Rock the Vote, who despite their non-partisan

claims, has regularly featured progressive policies in its efforts to mobilize young people in

elections.




                                               8
         Case 1:20-cv-04198-LMM Document 1 Filed 10/09/20 Page 9 of 30




       35.     Along with Rock the Vote and The Skoll Foundation, CTCL also lists

Facebook as a partner in their efforts.

       36.     On September 1, Mark Zuckerberg and Priscilla Chan announced their $300

million investment to promote “safe and reliable voting in states and localities.” See Exhibit

B.

       37.     Of that $300 million, $250 million is going toward CTCL and private federal

election grants to counties and cities.

       38.     CTCL, as a progressive organization, targets urban counties and cities for its

private federal election grants to turn out the progressive vote so progressive candidates win.

CTCL’s 2020 private federal elections grant application process.

       39.     CTCL markets to local election offices the federal election grants as “COVID-

19 response grants”:

               We provide funding to U.S. local election offices to help ensure they have the
               critical resources they need to safely serve every voter in 2020. See Exhibit A.

       40.     CTCL states that it intends to award $250,000,000 of private federal election

grants to local election offices for the November 3, 2020 elections and provides an

application link to apply for the CTCL’s private federal election grants.

               The Center for Tech and Civic Life (CTCL) is excited to expand our COVID-
               19 Response Grant program to all U.S. local election jurisdictions. Backed by
               a generous $250M contribution, CTCL will provide grants to local election
               jurisdictions across the country to help ensure you have the staffing, training,
               and equipment necessary so this November every eligible voter can participate
               in a safe and timely way and have their vote counted.

               APPLY FOR A COVID-19 GRANT

               The deadline to apply is October 1, 2020. Questions about the COVID-19
               grant application or process? Email us at help@techandciviclife.org.

                                               9
        Case 1:20-cv-04198-LMM Document 1 Filed 10/09/20 Page 10 of 30




See https://www.techandciviclife.org/our-work/election-officials/grants/.

       41.        CTCL, on its website, states that it will take about 45 minutes for the local

election officials to gather information and fill out the application for CTCL’s private federal

election grants:

                 CTCL COVID-19 Response Grant Application
                  We estimate it will take approximately 30 minutes to gather and prepare the
                  materials needed to complete the COVID-19 Response Grant Application.
                  We then expect that it will take approximately 15 minutes to complete the
                  grant application questions below.
                  For an overview of what to expect when completing the grant application,
                  including the materials you'll need to submit,
                  visit https://www.techandciviclife.org/grants/
                  After submission of this information, CTCL may ask for additional
                  information to help determine if your jurisdiction qualifies for a grant. CTCL
                  reserves the right to verify with third party sources any information that you
                  provide. By submitting this application, you consent to the collection of the
                  information you submit, which may be used for the purposes described in
                  CTCL’s Privacy Policy.
             •    Who is completing this grant application? *
                           First Name                    Last Name
             •    What is your title? *

             •    Please select the state and office (or official) you are applying on behalf of. *
             •    NOTE: We are unfortunately not able to grant to election administrators in American
                  Samoa or Guam under local law.
             •    What type of jurisdiction are you submitting an application on behalf of? *
                      County        City      Village        Town     Township         State or Territory


             •    I certify that I am permitted to submit this grant request on behalf of the
                  jurisdiction listed above. *
                       Yes
             •    If you are unsure who is permitted to make grant requests on behalf of your jurisdiction, we
                  encourage you to consult your county or city attorney.
             •    Your initials *
                                      Initials of Requester


                                                        10
        Case 1:20-cv-04198-LMM Document 1 Filed 10/09/20 Page 11 of 30




             •   Today's Date
                  09-15-2020
                                Date

https://form.jotform.com/202445110530135

       42.       CTCL, on its website, answers the question “Why is CTCL providing grants

to election offices?”:

       Election officials have made it clear that one of their most pressing needs is funding.
       Based on this, CTCL is focusing philanthropic support to directly help election
       offices administer safe and secure elections in November.

See https://www.techandciviclife.org/our-work/election-officials/grants/.

       43.       CTCL, on its website, answers the question “Who is providing the grant?”:

       CTCL is a publicly supported 501(c)(3) nonprofit organization. CTCL is proud to
       have a healthy mix of financial support from foundations, individual donors, and
       through earned revenue. By law, CTCL’s financial 990s are available for public
       review. Grant funds will be disbursed from the Center for Tech and Civic Life.


See https://www.techandciviclife.org/our-work/election-officials/grants/.

       44.       CTCL, on its website, answers the question “What kind of election expenses

do the grant funds cover?”:

       Election offices can use the funds to cover certain 2020 expenses incurred between
       June 15, 2020 and December 31, 2020. These include, but are not limited to, the costs
       associated with the safe administration of the following examples of election
       responsibilities.

             Ensure Safe, Efficient Election Day Administration

             •   Maintain open in-person polling places on Election Day
             •   Procure Personal Protective Equipment (PPE) and personal disinfectant to
                 protect election officials and voters from COVID-19
             •   Support and expand drive-thru voting, including purchase of additional
                 signage, tents, traffic control, walkie-talkies, and safety measures

             Expand Voter Education & Outreach Efforts


                                               11
         Case 1:20-cv-04198-LMM Document 1 Filed 10/09/20 Page 12 of 30




             •   Publish reminders for voters to verify and update their address, or other voter
                 registration information, prior to the election
             •   Educate voters on safe voting policies and procedures

             Launch Poll Worker Recruitment, Training & Safety Efforts

             •   Recruit and hire a sufficient number of poll workers and inspectors to ensure
                 polling places are properly staffed, utilizing hazard pay where required
             •   Provide voting facilities with funds to compensate for increased site cleaning
                 and sanitization costs
             •   Deliver updated training for current and new poll workers administering
                 elections in the midst of pandemic

             Support Early In-Person Voting and Vote by Mail

             •   Expand or maintain the number of in-person early voting sites
             •   Deploy additional staff and/or technology improvements to expedite and
                 improve mail ballot processing

See https://www.techandciviclife.org/our-work/election-officials/grants/.

       45.       CTCL, on its website, answers the question “How do I know that my office is

eligible to receive a grant?”:

                 If your U.S. election office is responsible for administering election activities
                 covered by the grant, you’re eligible to apply for grant funds.

See https://www.techandciviclife.org/our-work/election-officials/grants/.

       46.       CTCL, on its website, answers the question “How much money is my office

eligible to apply for?”:

                 Your election office will be eligible to apply for a grant amount based on a
                 formula that considers the citizen voting age population and other
                 demographic data of your jurisdiction. Minimum grants will be $5,000. You
                 may choose to receive less than the offered amount if your needs or eligible
                 expenses do not reach that amount.

See https://www.techandciviclife.org/our-work/election-officials/grants/.




                                                 12
        Case 1:20-cv-04198-LMM Document 1 Filed 10/09/20 Page 13 of 30




       47.       CTCL, on its website, answers the question “What if I share election

responsibilities with another local government office?”:

             If you share election responsibilities with another local government office, you are
             encouraged to submit one combined application for grant funds. This means
             you’ll coordinate with your other local government offices.

See https://www.techandciviclife.org/our-work/election-officials/grants/.

       48.       CTCL, on its website, answers the question “What information does my office

need to provide in the grant application?”:

             You will need to provide the following information in your grant application:
               • Number of active registered voters in the election office jurisdiction as of
                   September 1, 2020
               • Number of full-time staff (or equivalent) on the election team as of
                   September 1, 2020
               • Election office 2020 budget as of September 1, 2020
               • Election office W-9
               • Local government body who needs to approve the grant funding (if any)
               • What government official or government agency the grant agreement
                   should be addressed to

See https://www.techandciviclife.org/our-work/election-officials/grants/.

       49.       CTCL, on its website, answers the question “Who should submit the

application for my election office?”:

                 Your election office’s point of contact for the grant should submit the grant
                 application. We leave it to you to determine who should be the point of
                 contact.

See https://www.techandciviclife.org/our-work/election-officials/grants/.

       50.       CTCL, on its website, answers the question “When can I submit my

application?”:

                 You’ll be able to submit your grant application beginning the week of
                 Tuesday, September 8, 2020.


                                                13
           Case 1:20-cv-04198-LMM Document 1 Filed 10/09/20 Page 14 of 30




See https://www.techandciviclife.org/our-work/election-officials/grants/.

       51.     CTCL, on its website, answers the question “When will my office receive the

grant?”:

               We recognize that election jurisdictions need funding as soon as possible to
               cover the unprecedented expenses of 2020 elections. We plan to move
               quickly! After you submit your application, CTCL anticipates that the
               certification and approval of your grant will take about 2 weeks. The
               disbursement timeline will depend on your local approval process.

See https://www.techandciviclife.org/our-work/election-officials/grants/.

       52.     CTCL, on its website, answers the question “Will the grant be mailed via

check or transferred via wire?”:

               Wiring the grant funds is faster, but you can receive the funds via a mailed
               check if preferred.

See https://www.techandciviclife.org/our-work/election-officials/grants/.

       53.     CTCL, on its website, answers the question “What reporting is required?”:

               You will be required to submit a report that indicates how you spent the grant
               funds. The report will be in a format that should not be overly burdensome.

See https://www.techandciviclife.org/our-work/election-officials/grants/.

       54.     CTCL, on its website, answers the question “When do I report how my office

spent the funds?”:

               You’ll need to submit your grant report by January 31, 2021.

See https://www.techandciviclife.org/our-work/election-officials/grants/.

CTCL’s private federal election grants are targeted toward counties and cities with
demographics that show overwhelmingly progressive voters.




                                              14
        Case 1:20-cv-04198-LMM Document 1 Filed 10/09/20 Page 15 of 30




       55.    The local governments that CTCL have funded have demographics with

overwhelmingly progressive voters. For example, Wayne County, Michigan, voted in 2016

for Hillary Clinton at a 94.95% rate over Donald Trump.

       56.    As the chart below shows, CTCL’s private federal election grants are targeting

counties and cities with demographics showing high rates of progressive voters.

       57.     Only one of the top 18 grants went to a city or county carried by Trump and

that grant was for $289,000 while the remaining $51,317,215 when to D counties. In other

words, a total of 0.005 (or ½ of 1%) of the total funds in the 18 largest grants provided by

CTCL went to counties or cities where Trump won in 2016. Accordingly, 99.5% of the

funds went to counties or cities carried by Clinton in 2016.

County                             CTCL Grant        Clinton    Trump    D
Dallas County, TX                 $15,130,433        60.22%    30.44%    D
Philadelphia, PA                  $10,000,000        84.30%    15.32%    D
Harris County, TX                  $9,600,000        54.20%      41.8%   D
Fulton County, GA                  $6,000,000        68.89%    27.40%    D
Cobb, GA                           $5,600,000        48.89%    46.69%    D
Wayne County, MI                   $3,512,000        96.83%      2.18%   D
Delaware, PA                       $2,200,000           65%        35%   D
Bexar, TX                          $1,900,000        54.19%    40.76%    D
Cameroon, TX                       $1,800,000        64.60%    32.10%    D
Hinds, MS                          $1,500,000        71.39%    26.69%    D
Centre, PA                           $863,828        48.71%    46.32%    D
Richland, SC                         $730,000        64.01%    31.10%    D
Charleston, SC                       $695,000        50.64%    42.78%    D
Lucas, OH                            $544,624        56.10%    38.32%    D
Hays, TX                             $289,000        49.50%    50.40%    R
Onondaga, NY                         $286,960        53.89%    40.13%    D
Scott, IA                            $286,870        47.50%        46%   D
Blackhawk, IA                        $267,500        50.60%    43.30%    D
Total:                            $61,206,215        60.52%    35.37%

       58.    Fulton County, Georgia in 2016 voted for Hillary Clinton at a 68.89% rate

over Donald Trump.


                                                15
        Case 1:20-cv-04198-LMM Document 1 Filed 10/09/20 Page 16 of 30




CTCL’s 2020 private federal election grants

       59.     In 2020, CTCL has provided private federal election grants to cities and

counties in at least Pennsylvania, Michigan, Wisconsin, Iowa, Texas, Minnesota, South

Carolina and Georgia.

       60.     All these states have something in common: state legislatures who will not

accept CTCL’s private federal elections grants.

       61.     So, CTCL, to accomplish its objective of turning out progressive votes in the

urban counties and cities, has circumvented these state legislatures by recruiting local

governments to apply and agree to accept CTCL’s private federal election grants.

       62.     CTCL’s private federal election grants to counties and cities in Pennsylvania,

Michigan, Wisconsin, Minnesota, Iowa, Texas, South Carolina and Georgia were not

approved by Congress nor by the respective state legislatures.

       63.     Recently, the CTCL provided a $6 million private federal election grant to

Fulton County.

       64.     CTCL’s private federal election grant to Fulton County was not approved by

Congress nor by the Georgia state legislature.

The Secretary of State under Georgia law, not CTCL, apportions federal and state
election grants to the counties and cities.

       65.     The Secretary of State under Georgia law, not CTCL, apportions federal and

state election grants to the counties and cities.

       66.     On March 27, 2020, the federal Coronavirus Aid, Relief, and Economic

Security Act (CARES Act) was signed into law.




                                                 16
           Case 1:20-cv-04198-LMM Document 1 Filed 10/09/20 Page 17 of 30




       67.       The Act included $400 million in new Help America Vote Act (HAVA)

emergency funds, made available to states to prevent, prepare for, and respond to the

coronavirus for the 2020 federal election cycle.

       68.       This supplemental appropriation funding, distributed by the U.S. Elections

Assistance Commission (EAC), provides states with additional resources to protect the 2020

elections from the effects of the novel coronavirus.

       69.       Georgia's share of this federal funding is $10,875,912. An additional 20%

match or $2,175,182 from Georgia state funds brought the total amount of the award to $13

million.

       70.       Additionally, on December 20, 2019, the federal Consolidated Appropriations

Act of 2020 was signed into law. The Act included $425 million in new Help America Vote

Act (HAVA) funds, made available to states to improve the administration of elections for

Federal Office, including to enhance technology and make election security improvements.

       71.       The 2020 HAVA Election Security Fund, authorized under Title I Section 101

of the Help America Vote Act (HAVA) of 2002, was the second new appropriations for

HAVA grants since FY2010.

       72.       This funding was to provide states with additional resources to secure and

improve election administration.

       73.       Georgia's share of this federal funding is $11,601,395. An additional 20%

match or $2,320,279 from Georgia state funds brought the total amount of the award to

$13.8 million.




                                                17
        Case 1:20-cv-04198-LMM Document 1 Filed 10/09/20 Page 18 of 30




       74.    The Secretary of State directed that portions of both the grants would be

expended directly by Georgia for statewide efforts such as election security and technology

enhancements for the counties and state, post-election audit implementation, training and

support for election officials, notifying and educating voters of the change in primary date

and the opportunity for all voters to vote by mail, providing precinct protection kits

containing masks, sanitizers, and other supplies to all counties, voting processes, including

additional costs for printing and mailing ballots, ballot tracking software, high speed

scanners and letter opening equipment, mail drop boxes, hardware and software associated

with signature comparison of returned ballots.

CTCL’s private federal election grants are to increase voter participation within
Georgia’s progressive demographic groups which can be accomplished without
creation of a public-private partnership regarding Georgia’s administration of federal
elections.

       75.    CTCL’s private federal election grants are to increase voter participation of

Georgia’s progressive demographic groups.

       76.    CTCL’s goal of increasing progressive voter participation can be accomplished

without the funding through Georgia’s counties and cities.

       77.    Instead, CTCL could spend the funds directly on get-out-to-vote (GOTV)

efforts like other non-profits do.

       78.    Therefore, for CTCL to accomplish its goal of increasing progressive voter

participation in Georgia, it is unnecessary for there to be a public-private partnership

between CTCL and the Georgia’s local governments regarding federal election

administration.




                                               18
           Case 1:20-cv-04198-LMM Document 1 Filed 10/09/20 Page 19 of 30




                                            COUNT I

       Fulton County acts ultra vires, without legal authority, to form public-private
    partnerships for federal election administration with CTCL by accepting and using
       CTCL’s private federal election grant, because preemption applies under the
                Elections Clause, Supremacy Clause, HAVA, and NVRA.

         79.     The Plaintiffs incorporate this complaint’s previous paragraphs.

         80.     Fulton County acted ultra vires, without legal authority, to form a public-

private partnership for federal election administration with CTCL by accepting and using

CTCL’s private federal election grant, because preemption applies under the Elections

Clause, Supremacy Clause, HAVA, and NVRA.

         81.     The Center for Tech and Civic Life (CTCL) has distributed or is about to

distribute private federal election grants, totaling over $6,000,000 to the Defendant.

         82.     But, HAVA left discretion to the “states,” not the counties and cities, on how

to implement federal elections:

                 The specific choices on the methods of complying with the requirements of
                 this subchapter shall be left to the discretion of the State.3

         83.     Federal election law defines the word “state”:

                 In this chapter, the term “State” includes the District of Columbia, the
                 Commonwealth of Puerto Rico, Guam, American Samoa, and the
                 United States Virgin Islands.4

         84.     So, under federal election law, Fulton County is not a “state.”




3
    52 U.S. Code § 21085, Pub. L. 107–252, title III, § 305 (Oct. 29, 2002), 116 Stat. 1714.
4   52 USC § 21141.

                                                 19
           Case 1:20-cv-04198-LMM Document 1 Filed 10/09/20 Page 20 of 30




          85.   Accordingly, Fulton County has no legal authority to form public-private

partnerships for federal election administration nor to accept and use private federal election

grants.

          86.   The following federal laws and state laws preempt Georgia counties and cities

from accepting and using private federal election grants: U.S. Constitution’s Elections Clause

and Supremacy Clause, National Voters Registration Act (NVRA), 52 U.S.C. §§ 20501-

20511, Help America Vote Act, 52 USC §§ 20901-21145.

          87.   Because of the preemptive effects of these laws, Georgia counties and cities

act ultra vires, without legal authority, by accepting and using CTCL’s private federal election

grants.

          88.   The Plaintiffs are entitled to prospective declaratory and injunctive relief.

          89.   Specifically, the following laws preempt the Fulton County actions of

approving and using CTCL’s private federal election grants.

U.S. Constitution’s Elections Clause and Supremacy Clause

          90.   The U.S. Constitution, Article I’s Elections Clause and Article VI’s Supremacy

Clause preempt CTCL’s private federal elections grants to local governments.

          91.   The Elections Clause states:

                Time, place, and manner of holding. The Times, Places and Manner of
                holding Elections for Senators and Representatives, shall be prescribed in each
                State by the Legislature thereof; but the Congress may at any time by Law
                make or alter such Regulations, except as to the Places of chusing [sic]
                Senators.

U.S. Constitution, Art. I, section 4, clause 1.

          92.   The Supremacy Clause states:



                                                  20
        Case 1:20-cv-04198-LMM Document 1 Filed 10/09/20 Page 21 of 30




                 This Constitution, and the Laws of the United States which shall be made in
                 Pursuance thereof; and all Treaties made, or which shall be made, under the
                 Authority of the United States, shall be the supreme Law of the Land; and the
                 Judges in every State shall be bound thereby, any Thing in the Constitution or
                 Laws of any State to the Contrary notwithstanding.

U.S. Constitution, Art. VI, para. 2.

       93.       The Elections Clause, as applied here, ensures that the federal government

and state legislatures determine the time, place and manner of federal elections—not CTCL

and local governments.

       94.       The Supremacy Clause, as applied here, ensures that local governments do not

act contrary to federal and state law regarding federal elections.

       95.       The Elections Clause and Supremacy Clause preempt CTCL’s private federal

election grants to local governments.

       96.       CTCL’s private federal election grants are not legally authorized by federal law

nor state law.

       97.       Fulton County have acted ultra vires, without legal authority, in accepting and

using CTCL’s private federal election grants and forming the public-private partnership with

CTCL for federal election administration.

CTCL’s $6,000,000 of private federal election grants to Defendant is a constitutionally
impermissible public-private partnership.

       98.       CTCL $6,000,000 of private federal elections grants to Defendant is a

constitutionally impermissible public-private partnership.

       99.       The case law shows that CTCL’s private federal election grant is in a subject

area, federal election administration, where public-private partnerships are constitutionally

impermissible.


                                                21
         Case 1:20-cv-04198-LMM Document 1 Filed 10/09/20 Page 22 of 30




        100.    The federal courts have a tradition in different subject areas of drawing a line

where public-private partnerships are constitutionally impermissible. Federal elections are a

subject where the federals should hold that private-public partnerships are constitutionally

impermissible.

        101.    Young v. Red Clay Consol. Sch. Dist., 122 A.3d 784, 858 (Del. Ch. 2015) reveals the

dangers of a government scheme to target get-out-to-vote efforts on a favored demographic group.

The school district wanted its referendum to pass; so, it targeted parents of school children and adult

students for a get-out-to-vote campaign. In the Young decision, the court identified the school

district’s scheme to get-out-the-vote of the parents and adult students as also violating election law.

The court held that the school district’s improper influence upon a demographic group interfered

with the “full, fair, and free expression of the popular will….” Id. The court stated that the

government favoring a demographic group was equivalent to the government disfavoring a

demographic group:

                Historically, the law has focused on forms of “improper influence” that have
                interfered with the voting rights of disfavored demographic groups by dissuading or
                preventing them from voting through blatant means like fraud, violence, and
                intimidation. A government certainly violates the Elections Clause if it skews the
                outcome of an election in this manner. Parity of reasoning suggests that a
                government can violate the Elections Clause if it skews the outcome of an election
                by encouraging and facilitating voting by favored demographic groups. In both
                situations, the government has diminished the voting rights of one portion of the
                electorate and enhanced the voting rights of another portion of the electorate. In
                neither case is the election “free and equal.”

Id.

        102.    In Board of Education of Kiryas Joel Village School District v. Grumet, 512 U.S. 687

(1994), the U.S. Supreme Court drew such a line finding a public-private partnership

constitutionally impermissible. In Kiryas, the New York legislature sought to create a

homogenous school district for Satmar Hasidic Jews and did so by statute. This “religious”


                                                   22
            Case 1:20-cv-04198-LMM Document 1 Filed 10/09/20 Page 23 of 30




motive was improper for the state and the statute forming the new district was stuck down.

Id. at 691.

           103.   Similarly, in Ferguson v. City of Charleston, 532 U.S. 67, 81-86 (U.S. 2001), the

U.S. Supreme Court held another public-private partnership unconstitutionally

impermissible. Here, the local prosecutor, concerned about crack babies, teamed up with the

local hospital to develop a program seeking to prevent expecting mothers from using

cocaine during the pregnancy. They developed a program where the hospital would test for

the presence of cocaine and provide a program to help with abstinence. If the patient

refused, the results were shared with the prosecutor’s office which in turn would encourage

participation at the threat of prosecution. The U.S. Supreme Court found the entanglement

of public and private interests sufficient to conclude the blood test by the hospital was a

Fourth Amendment violation by the state. Id. at 86.

           104.   Similarly, the entanglement of public and private interests involved with

Fulton County accepting and using CTCL’s private federal election grants is constitutionally

impermissible.

           105.   The idea of the federal and state government exclusively funding federal

elections is to eliminate undue influence and the appearance of undue influence by private

parties.

           106.   CTCL’s private funding of federal elections re-introduces undue influence and

the appearance of undue influence into federal elections—which is constitutionally

impermissible.

Help America Vote Act (HAVA)



                                                   23
        Case 1:20-cv-04198-LMM Document 1 Filed 10/09/20 Page 24 of 30




       107.    The Help America Vote Act (HAVA), 52 USC § 209, preempts CTCL’s

private federal election grants for the following reasons.

       108.    HAVA established the Election Assistance Commission (EAC) to assist the

states regarding HAVA compliance and to distribute HAVA funds to the states.

       109.    EAC is also charged with creating voting system guidelines and operating the

federal government's first voting system certification program.

       110.    EAC is also responsible for maintaining the National Voter Registration form,

conducting research, and administering a national clearinghouse on elections that includes

shared practices, information for voters and other resources to improve elections.

       111.    HAVA requires that the states implement the following new programs and

procedures:

               •   Provisional Voting
               •   Voting Information
               •   Updated and Upgraded Voting Equipment
               •   Statewide Voter Registration Databases
               •   Voter Identification Procedures
               •   Administrative Complaint Procedures

In the past, Georgia’s HAVA plan, required by HAVA, was approved by the EAC.

       112.    HAVA’s purpose was to coordinate federal and state administration of federal

elections.

       113.    HAVA does not legally authorize local governments to accept private federal

election grants.

       114.    HAVA’s preemption prohibits local governments from accepting private

federal election grants.



                                               24
           Case 1:20-cv-04198-LMM Document 1 Filed 10/09/20 Page 25 of 30




          115.   Under HAVA, the EAC is to be bi-partisan and work with all the states in a

bi-partisan way.

          116.   The CTCL’s private federal election grants circumvent the EAC and the states

and thus conflict with HAVA.

          117.   Under HAVA, the EAC and the states work toward election plans and

budgets.

          118.   CTCL’s private federal election grants to local governments lead to deviations

from the federally-approved and state-approved election administration plans and budgets—

thus, conflicting with HAVA.

          119.   The federal and state money distributed to county and city clerks that

administer elections are distributed pursuant to a legally-authorized method, that is approved

by the states under the guidance of EAC, so the counties and cities receive a state-approved

share for election purposes.

          120.   Local governments accepting CTCL’s private federal election grants, violate

HAVA by injecting money into federal elections which is not approved by the EAC or the

states.

          121.   States are not allowed to deviate from plans submitted under HAVA. Local

governments accepting CTCL’s private federal election grants, violate HAVA.

          122.   The CTCL’s private federal election grants to local governments are not part

of HAVA.

          123.   Georgia and its Secretary of State, consistent with HAVA and under the

EAC’s guidance, has already approved a fiscal plan for its elections.



                                                25
           Case 1:20-cv-04198-LMM Document 1 Filed 10/09/20 Page 26 of 30




          124.   The CTCL’s private federal election grants to the Georgia’s counties and cities

circumvent and violate that fiscal plan.

          125.   In Georgia, it is too late for the state to modify its plan around CTCL’s private

federal election grants to ensure the legally authorized, uniform and fair election HAVA

requires.

          126.   The Supremacy Clause, as applied to HAVA, ensures that Georgia counties

and cities do not act contrary to HAVA regarding federal elections.

          127.   HAVA preempts CTCL’s private federal election grants to the counties and

cities.

          128.   Under the Supremacy Clause and HAVA, CTCL’s private federal election

grants are not legally authorized by federal law or state law.

          129.   Fulton County has acted ultra vires, without legal authority, in accepting and

using CTCL’s private federal election grant and forming the public-private partnership with

CTCL for federal election administration.

National Voters Registration Act (NVRA)

          130.   National Voters Registration Act (NVRA), 52 U.S.C. §§ 20501–20511,

preempts CTCL’s private federal election grants for the following reasons.

          131.   Congress enacted the National Voter Registration Act of 1993 (also known as

the "Motor Voter Act"), to create “national procedures for voter registration for elections

for Federal office.” 52 U.S.C. § 20503.

          132.   The Act gave responsibility to the Federal Election Commission (FEC) to

provide States with guidance on the Act, to develop a national mail voter registration form,



                                                26
        Case 1:20-cv-04198-LMM Document 1 Filed 10/09/20 Page 27 of 30




and to compile reports on the effectiveness of the Act. A 2002 amendment in HAVA

transferred the FEC's responsibilities under the Act to the EAC.

       133.    Section 5 of the NVRA requires states to provide individuals with the

opportunity to register to vote at the same time that they apply for a driver's license or seek

to renew a driver's license, and requires the State to forward the completed application to the

appropriate state or local election official. 52 U.S.C. § 20504.

       134.    Section 6 of the NVRA provides that citizens can register to vote by mail

using mail-in-forms developed by each state and the Election Assistance Commission. 52

U.S.C. § 20505.

       135.    Section 7 of the NVRA requires states to offer voter registration opportunities

at all offices that provide public assistance and all offices that provide state-funded programs

primarily engaged in providing services to persons with disabilities. Each applicant for any of

these services, renewal of services, or address changes must be provided with a voter

registration form of a declination form as well as assistance in completing the form and

forwarding the completed application to the appropriate state or local election official. 52

U.S.C. § 20506.

       136.    Section 8 of the NVRA also creates requirements for how States maintain

voter registration lists for federal elections. 52 U.S.C. § 20507.

       137.    NVRA’s purpose was to coordinate federal and state administration of voter

registration for federal elections and to create legally authorized, nationwide, and uniform

standards for voter registration.




                                                27
        Case 1:20-cv-04198-LMM Document 1 Filed 10/09/20 Page 28 of 30




       138.    NVRA does not legally authorize local governments to accept private federal

election grants for voter registration.

       139.    NVRA’s preemption prohibits local governments from accepting private

federal election grants for voter registration.

       140.    Under NVRA, the EAC is to be bi-partisan and work with all the states in a

bi-partisan way on voter registration for federal elections.

       141.    The CTCL’s private federal election grants to Defendants circumvent the

EAC and the states and thus conflicts with NVRA.

       142.    Under NVRA, the EAC and the states work toward voter registration plans

and budgets.

       143.    CTCL’s private federal election grants to local governments lead to deviations

from the federally-approved and state-approved election voter registration administration

plans and budgets—thus, conflicting with NVRA.

       144.    The federal and state money distributed to county and city clerks that conduct

voter registration are distributed pursuant to a legally-authorized method, that is approved by

the states under the guidance of EAC, so the counties and cities receive a state-approved

share for voter registration.

       145.    Local governments accepting CTCL’s private federal election grants, violate

NVRA by injecting money into federal election voter registration which is not approved by

the EAC or the states.

       146.    States are not allowed to deviate from the NVRA. Local governments

accepting CTCL’s private federal election grants violate NVRA.



                                                  28
         Case 1:20-cv-04198-LMM Document 1 Filed 10/09/20 Page 29 of 30




        147.    The CTCL’s private federal election grants to local governments are not part

of NVRA.

        148.    Georgia and its Secretary of State, consistent with NVRA and under the

EAC’s guidance, has already approved a fiscal plan for voter registration for federal

elections. The CTCL’s private federal election grants to Fulton County circumvent and

violate that fiscal plan.

        149.    In Georgia, it is too late for the state to modify its plan in response to CTCL’s

private federal election grants to ensure the legally authorized, uniform and fair election

NVRA requires.

        150.    The Supremacy Clause, as applied to NVRA, ensures that Georgia counties

and cities do not act contrary to NVRA regarding federal elections.

        151.    NVRA preempts CTCL’s private federal election grants to Fulton County.

        152.    Under the Supremacy Clause and NVRA, CTCL’s private federal election

grants are not legally authorized by federal law or state law.

        153.    Fulton County has acted ultra vires, without legal authority, in accepting and

using CTCL’s private federal election grants.

                                        Prayer for Relief

        Therefore, the Plaintiffs respectfully ask that this Court to:

        1.      Grant declaratory relief that Fulton County has acted ultra vires, acted without

legal authority, in accepting CTCL’s private federal election grants.




                                                29
        Case 1:20-cv-04198-LMM Document 1 Filed 10/09/20 Page 30 of 30




       2.      Issue an injunction enjoining Fulton County from accepting or using CTCL’s

private federal election grant, or items purchased with CTCL’s private federal election grant,

and similar private federal election grants.

       3.      Issue an injunction enjoining Georgia counties or cities from soliciting or

participating in public private partnerships with CTCL unless the same are first approved by

the State of Georgia.

       4.      Award the Plaintiffs all costs, expenses, and expert witness fees allowed by

law;

       5.      Award the Plaintiffs attorneys’ fees and costs allowed by law; and

       6.      Award the Plaintiffs such other and further relief as this Court deems just.


 Dated: October 9, 2020                          Electronically signed by /s/ Michael Hirsh
                                                 Michael Hirsh, GA No. 357220
                                                 Special Counsel for the Amistad Project of
                                                 Thomas More Society
                                                 Hirsh & Heuser, LLC
                                                 125 TownPark Drive, Suite 300
                                                 Kennesaw, GA 30144
                                                 Telephone: 404-713-4400
                                                 E-mail: mrhirsh@hirshandheuser.com

                                                 Erick G. Kaardal, Minn. No. 229647*
                                                 Special Counsel to Amistad Project
                                                 of the Thomas More Society
                                                 Mohrman, Kaardal & Erickson, P.A.
                                                 150 South Fifth Street, Suite 3100
                                                 Minneapolis, Minnesota 55402
                                                 Telephone: 612-341-1074
                                                 Facsimile: 612-341-1076
                                                 Email: kaardal@mklaw.com
                                                 Attorneys for Plaintiffs
                                                 *Admission application pending or
                                                 forthcoming



                                               30
